Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/27/21.  Claim(s) 11-13, 18, 22-29, and 43 are cancelled.  Claim(s) 1-10, 14-17, 19-21, 30-42, 44, and 45 are pending. Claim(s) 1-10, 14-17, 19, and 30-41 have been withdrawn.  Claim(s) 20, 21, 42, 44, and 45 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 21, 42, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliaz et al. (US 6,203,782 B1; of record).
Eliaz et al. discloses the treatment of alopecia (see, for example, Example 5 columns 14-19, and the whole document) comprising topically administering an herbal composition to the scalp (see, for example, column 15 first paragraph; related to claims 21 and 44) made from, among other things, caraway extract (see, for example, Example 1 columns 11-13, and throughout).
The instant specification evidences that caraway seed is a source of l-carveol (see, for example, Table 1 on pg. 49 and Example 13 on pp. 113-114; related to instant claim 45).
The Examiner notes that the disclosed application, e.g. to the scalp of a patient with alopecia, would provide application to both terminal hair and vellus hair, thus satisfying the limitation drawn to terminal hair/hair follicle application.
With respect to the limitations drawn to “wherein administration of 2-Methyl-5-(1-methylethenyl)-2-cyclohexen-1-ol treats or prevents the alopecia by reducing or inhibiting fibroblast growth factor 5-dependent signaling in hair follicle cells of the subject thereby extending an anagen phase of the hair follicle cells comprising hair In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Response to Arguments
The Applicant argues “Eliaz does not teach or demonstrate that caraway seed (or extracts thereof) can be used as an active ingredient for treatment of alopecia in the absence of the other herb extracts taught in this document. In this regard, the Applicant notes that Eliaz teaches that of the herbs described "primarily Foeniculum vulgares and Pimpinella anisum have been found to be most effective alone or preferably in combination with each other or with other herbs such as Carum carvi for synergistically enhancing treatment and/or delivery through the skin or hair follicle." In this regard, the Applicant submits that there is no inherent disclosure to use an extract of caraway seed for the treatment of alopecia in the absence of Foeniculum vulgares or Pimpinella anisum. Said another way, following the teaching in Eliaz would not inevitably result in performance of the method as defined in the Applicant's claimed invention.  In support 
This is not found persuasive.  The instant claims use open language to describe the method, and therefore the use of additional agents (active or not) is not somehow excluded or problematic in the instant method, therefore the prior art showing of multiple agents is immaterial so long as it shows the use of the instantly claimed agent in the instantly claimed method.  The prior art of record discloses the use of the claimed agent on the claimed patient population, and therefore anticipates the instant method.
The Applicant argues “Further, the Applicant wishes to highlight to the Examiner that the major essential oil constituent in caraway seed (Carum carvi) is carvone, which ranges from 45-96%. In contrast, cis- and trans-carveol only represent 0-0.3% and 0-0.2% respectively. This is supported by Raal et al. (Journal of Essential Oil Research, 2012, 24(1):53-59), a copy of which is attached. With the range of potential carveol starting at 0%, it is quite possible that the formulation of Eliaz did not contain any carveol. At best, carveol would have been such a minor component that a person of ordinary skill in the art would not reasonably conclude that the disclosure in Eliaz inherently anticipates the method as presently claimed. In this regard, it has come to the Applicant's attention that Example 13 and Table 1 of the present application incorrectly state that carveol (rather than its precursor carvone) is present in essential oil from caraway seeds up to >50% w/v. This is clearly an error, as is supported by the evidence in Raal (see, e.g., Raal, Table 2). In addition, the Applicant notes that, as set forth above, the specification has been amended to correct this error.”
trans-carveol be below 2.5%; once the measured amount was well below said 2.5%, the actual amount was immaterial to Raal et al.
The Examiner has attached Bouwmeester et al. (Harro J. Bouwmeester, Jacques A. R. Davies, and Hille Toxopeus, Enantiomeric Composition of Carvone, Limonene, and Carveols in Seeds of Dill and Annual and Biennial Caraway Varieties ,J. Agrie. Food Chem. 1995, 43, 3057-3064) that has assayed more caraway fruits from more sample sources (including different years/crops), and with a more specific set of targets including all of the enantiomers and diastereomers of the carveols.  It can be clearly seen from the results in Table 1 on pg. 3059 that all samples tested had carveols in them, thus supporting that carveols are reasonably presumed to be present in all caraway seeds.


Conclusion
Claim(s) 11-13, 18, 22-29, and 43 are cancelled.  Claim(s) 1-10, 14-17, 19, and 30-41 have been withdrawn.  Claim(s) 20, 21, 42, 44, and 45 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627